il ¥

Case 1:20-cv-00636-PJG ECF No. 1 filed 07/14/20 PagelD.1 Page 1of8

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN FILED

Ruin L. Macler, IS 4oS -040 July 14, 2020 10:45 AM

CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

BY: _mkc_ SCANNEDBY: J / 7-1¢

 

(Enter above the full names of all plaintiffs, including prisoner number, in this action.)

1:20-cv-636

“Chief District Judge Paul L. Maloney Public Attorney Paul L Maloney - U.S. District Judge

Deniel @, Fecvawn U.S. Assastentant's B. Rene Shekmer

Phillip J. Green - U.S. Magistrate Judge

And Tenniler L. Me menus

(Enter above the full name of the defendant or defendants in this action.)

COMPLAINT

I. Previous Lawsuits

CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of

proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your
complaint is dismissed. -

A.
B.

Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? YesO Noi

If your answer to question A was yes, for each lawsuit you have filed you must answer questions | through 5 below.
Attach additional sheets as necessary to answer questions 1 through 5 below with regard to each lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

 

2. Is the action still pending? YesO No®

a. If your answer was no, state precisely how the action was resolved:

 

 

3. Did you appeal the decision? Yes™ No

4. Is the appeal still pending? Yesm™ No

 

a. Ifnot pending, what was the decision on appeal?

 

1)

. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesO No@

If so, explain:

 

 

—

Il. Place of Present Confinement Ashland KNX } F ecle col Cotrecs ional J nstitu fon

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

 
Case 1:20-cv-00636-PJG ECF No. 1 filed 07/14/20 PagelD.2 Page 2 of 8 ee
lll. Parties
A. Plaintiff(s)

Place your name in the first blank and your present address in th e second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Plaintitt (QU {4 in. L. Pas ler ISYOS-C40

Address U.S, District Court 399 Federal Ruilding No Michigen Sy WLW. Grend Rapids MT

Zi A a
B. Defendant(s) ie ede ES

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are nore than four defendants, provide the same information for each additional defendant.
Attach extra sheets as necessary. :

Name of Defendant #1 Chiel United States District Judge Raul fa Maloney
Position or Title Chief Judge

Place of Employment’ United States Distr ick Cort \WJeste mn District of Michigan
Address United Stetes Ovstrict+ Court \lo Michigan St NW. Grend Rapids, MI 4 4503

Official and/or personal capacity?

Name of Defendant #2 Oni é \ 2. fogan
Position or Title Associe-te S, PC

Place of Employment The Stee levi ew Bu ding

Address YDS TUrner ' NW, Gren Repicl ‘, MI 49504

Official and/or personal capacity?

 

 

 

Name of Defendant #3 a Reng Shelkimer a
Position or Title Assisten} United States Astor néy

Place of Employment Ass iStant United States Alor ney
Address P.0. Qox 205 Grond* Rooids MI 49501

Official and/or personal capacity?

 

Name of Defendant #4__ennifer L. MeMenus

Position or Title United States A+ttor Ney

Place of Employment Andrew Byerly Rice United Stetes Attuney
Address PO. Rox 206 Gye-nd Reps ME 49501

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment

Address

 

 

Official and/or personal capacity?

 
Case 1:20-cv-00636-PJG ECF No. 1 filed 07/14/20 PagelD.3 Page 3 of 8
1V. Statement of Claim

State here the facts of your case. Describe how each defendant is personally involved. Include also the names of other persons, . _
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a num ber of as
related claims, number and set forth each claim in a separate para graph. Use as much space as you need. Atta ch extra sheets if -
necessary.

When I aot indicted the court oppeinted Mr Fagan to cepreseat me in my Sentencing,
When T wes on Berd Ms. Shekmer called my cell Phone ond tnteatend me to take « plea
Aecl, Afyer 1 hung we) with her, L ccMled my lawyer to let him know what she saidte
me, He said _he Unew her very well end she wold never call ant threaten me, He's sgposed
jo be helping me but he wesnt. At my CPST) hearing he let them put my whole
QOS} in my PST) 40 get more time collet on my szabenees The ary there “Sle
Mr. Fegan is everything in My past was night, He toll him ye It wag and then FT askel

My, Fegon Was Stop him Gr putting My Past on there. Me. Fagen StopQed looking
at his ohene, lovked at me and Saict No he Knew what he was doing . i The Des

fuld_my co-defendant T hod nothing to do with the indictment cnel Me Fegan '
dried his best te Fight for me_and Vind My Sentence Mr. Fagan dulel me that he ref
Suge Maloney were Very gocol Crencls cond Went to the seme law school togethe,.
L mane Mr. Fegan, Ms, Shekmer and the OE Asoat who arrested me to tebe a
polygre-ph test G Se_here by on my civil oy ‘hts er YA U.S.C. 1963 complaint and
leaibly handwritten with felated claim ond indic that here by, L, Chellengéng on my
Criminal Coavichion anol indictment involving inqustice of the Advisory Guideline, Ale
Newly discovered evidence of plain error under the Supteme court Hebers Corpus
Stedutory Penclties and alse clue process clase ynder the Mer Amendment ond Sth Amend-
ment, unoler the prisea Litigation Reform of Tnearcerated, T would \ibe to proceed my
in Sores pauperis uncer multiple civil rights violvtion of the low, Under my SEnténcing
Deve indictment and Aw conspiracy thegp trig gered a Statutory scheme Under tre
Penalty of law Involving Stabytory penalty of the S4i-b-I-A, Ry my Sentencing Cor}
Svdae ond Delendenss. Se, here by, under the 9F3 U.S.C. 42 Severat Delenctents

Vigleted my teshimeny and civil ciahte by the court of Law, unoler IB U.S.C. 15 12-8-2-i

my Sentencing Judge Chief Put L Maloney cand public Ateraey Deniet R. Fegen tn dow
District BHorney Rene SKellmer ond Sennifer L. mM&Manus.

 

-3- (Last Revised: June 2013)
Case 1:20-cv-00636-PJG ECF No. 1 filed 07/14/20 PagelD.4 Page 4of8 ‘
V. Relief :

State briefly and precisely what you want the court to do for you.

T wuld \ibe Cor this civl action to huvsdcinen this U,S.C. 42 Section (993 40
redress the deprivation under eolor of State Lew of rights secuted by the constifur
fun ol the U, 6. The Gur} has the jurisdiction under 26 V.S.C. section (331 and 1343-
B-3 declatory reliet pususnt to IE U.S.C, sectiun a _ the Phen tol
Claim$ for in junctive relief that ose authorized by 2H) S.C. Section 228 Semel 2254
enn Rule OS of the Federal Rules of Civ| Procedures, This 1s why T vont re lief
om prison, Discrimination rights to & Higher Court Constitetione | issve Que proces,

violation constitvtional Amendments lUthand Sth, [ weld like the cats fv Seek
Aeclararory Telel Considerim, my Prison Sentence,

2-9-2000 hf 2. bro

Date Signgtife of Plaintiff

 

NOTICE TO PLAINTIFF(S

 

The failure of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

(Last Revised: June 2013)
Se here by fase 1420-¢y,Q0638-RIG omGR N@:clcfilac 97 04 / dc. ephdeeibest age Sor UP heme
cork Vance NS. United States SG U.S. 9Y9-2012 ‘State" thad FSA and the
Amendment ado c.pply fetrooctively onder the Section 35G2~C-A_ VAS, vs Vance impesedl
the SITS-A Provision that's qualify Several carrer oflender Stedutory rene of pun

cohmer Basedon the FS. A, parted Minimum Manolatory Sentence further “Teduction®
Raul L. Maloney and District Attorneys 8, Bene

“Truth of my Case is my Cwiel Nudge ;
CV elmer ond Sennifer L. McManus ues Upset” hecaus € T dic not cooperate with
evel thep em Cr ling in the Oistnct Cours.

tne courts So they mating every thing
Aso they went angers “ry of my Motions Cor felrel evel also Gott fa. trent-

Me ony purported fo another to the

Cer any Mokon te Ine appeals Cave ove qive
Appeat Cert, My Sentence Suolge Pat L- Maloney and the U.S, Dectriet A-ttomeys
Ciwl ond Constitupionc-| Reahts, thig My om Proceeding thi's

are Vide ting, o\\ my
Molien U.S YNAES inCorme Pauperis Cor relief.
So. hare byCasele2obneobdac Put EC Ma. 4 ibaa 42% obaghb.d/ wie partes Supreme
(wut + Vence VS United States 563 U.S. 949-20 “State” thes F.S. A. end the 150

Amendment cho apply retroccively under the Sechoun 35GL C2 US. vs Vence impcSee
Lhe BST R-A Provision that "5 quality Several carrer offender Statutory fonge of
Punishment Rased on sne FS. A. Partial Minimum Man clo tery Sén Lence Corther reside:
ion” “Trutn of my Cose iS my Chief Sudge Raut L.Pmatcney ond Di's trict Att omeys
RB. Rene Selmer anol Seanifer 1, MceMeans wes Upset” because aa: coop.
erarve with \ne courts So yn ey malun4 everything here ee ", ch “i c oe
District Cost, Also they wont angwess any of my mofion $ iF relief an ;
also wav fe tran er any motion to the c.ppests Corp Ae Given Me ary Purpotta
lo cenofher fo the Appent Court, My Sentence Srdge Pert L. Maloney ond the
U.S, Districe AHerneys “Fe Uioleting oll My Gil Rights and ConSt'tpiene|
Rights, ThSwhy em Proceeding this mopion US. ILIV inform, Revpers
Cor re\iet
 
Case 1:20-cv-00636-PJG ECF No. 1 filed 07/14/20 PagelD.8 Page 8 of 8

 

S-Vistriet Court
ial Fedeca\ Building
b Miclvocan Sk. WS

Tard Rapids, Mi 44562
